PER CURIAM.
This cause is before the court after remand for resentencing. See Jones v. State, 606 So.2d 505 (Fla. 1st DCA 1992). Appellant contends that the special conditions contained in the probation order should be stricken, because the conditions were not pronounced orally at the sentencing hearing when probation was reimposed. The state concedes that special probation condition eleven should be stricken, because it was not pronounced orally at the 1991 sentencing. It is the state’s view, and we agree, that appellant was on notice of the other special conditions of probation by virtue of the oral pronouncement of these conditions at the 1991 sentencing. However, in addition to special condition eleven, we have determined that special condition thirteen also must be stricken. This condition was disapproved in Martin v. State, 618 So.2d 737 (Fla. 1st DCA 1993).
Accordingly, this cause is remanded with directions to strike special conditions eleven and thirteen of the probation order. In all other respects, the resentencing disposition is affirmed.
ZEHMER, C.J., and JOANOS and BARFIELD, JJ., concur.